Citation Nr: 0739681	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-29 100	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

Entitlement to a disability rating greater than 20 percent 
for residuals of a shell fragment wound to the right 
shoulder.

Entitlement to a disability rating greater than 10 percent 
for residuals of a shell fragment wound to the left arm and 
elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  He is a recipient of the Purple Heart Medal.

This appeal was previously before the Board of Veterans' 
Appeals (Board) and was remanded for procedural reasons to 
include providing the veteran with a hearing in July 2006.  
The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in April 2007.  The veteran's case is once again before 
the Board for appellate review.  

Also in July 2006, the Board accepted limited jurisdiction 
over the issue of entitlement to a disability rating in 
excess of 10 percent for arthritis of the right shoulder, for 
the sole purpose of remanding to order issuance of a 
statement of the case along with information about the 
process for perfecting an appeal as to this issue, if the 
veteran so desired.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  A statement of the case was issued in October 2006, 
along with information about the deadlines and procedures for 
perfecting an appeal.  The veteran did not perfect his appeal 
on this issue, and thus it is not before the Board for 
review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.



REMAND

Initially, the Board observes that the veteran has been in 
receipt of a total disability rating based upon individual 
unemployability due to service-connected disabilities since 
December 2005, effective in April 2004.  

During the April 2007 hearing on appeal, the veteran 
testified that he spends the wintertime in Florida and the 
summertime in Massachusetts and that he receives VA medical 
treatment in both locations.  Review of the medical evidence 
of record reveals that copies of VA medical records from 
Massachusetts and Texas are of record, but with the exception 
of a VA compensation examination report dated in February 
2002, there are no VA records reflecting treatment provided 
in Florida available for review.  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the veteran testified that he feels his shell 
fragment wound residuals, affecting both his right shoulder 
and his left arm, have worsened since his most recent VA 
examination in May 2005.  He stated that he has had increased 
pain and decreased range of motion, in addition to some 
numbness in his neck and hands.  A March 2004 VA orthopedic 
treatment not reflects complaints of soreness and numbness of 
his arms and both hands.  Other medical evidence reflects 
discoloration of the skin of his hands and arms.  Although 
the symptoms are well-described in the veteran's contentions 
and in the medical evidence, no medical professional has 
attributed the symptoms to any particular etiology; the shell 
fragment wound residuals or other causes.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  To provide a 
comprehensive picture of the veteran's actual impairment 
throughout the appeal period, in light of his contentions 
that the disabilities are worsening, the Board is of the 
opinion that another VA orthopedic examination is warranted.  
Furthermore, because of his contentions that he experiences 
numbness in his neck and hands, (and other medical evidence 
of record indicates possible diagnoses of carpal tunnel 
syndrome), the Board holds that a special neurological 
examination would be helpful to fully evaluate his impairment 
arising from the shrapnel wounds.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran in Florida and Massachusetts 
which are not contained in his claims 
file for inclusion in the file.

2.  After obtaining the records requested 
above, the RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to identify all pathology 
and functional impairment involving the 
veteran's right shoulder and left arm 
shell fragment wound residuals.  The 
claims folder, including the records 
obtained pursuant to the above request, 
must be made available to the examiners 
for review before the examinations.  All 
tests and studies deemed helpful by the 
examiners should be conducted in 
conjunction with the examinations.  The 
examiners are requested to fully describe 
all pathology and functional impairment, 
providing an explanation as to the cause 
or source of all symptoms identified.  
The complete rationale for all opinions 
expressed should be fully explained. 

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

